 
Exhibit 10.2
 
STOCK PURCHASE AGREEMENT
 
STOCK PURCHASE AGREEMENT (this “Agreement”), made as of the date set forth below
between TELECOM COMMUNICATIONS, INC, a Delaware corporation (the “Company”), and
FREE PRODUCTIONS LIMITED, a Hong Kong corporation (the “Buyer”).


 
W I T N E S S E T H:
 
WHEREAS, subject to the terms and conditions herein, the Company has agreed to
offer and sell to the Buyer in a private placement, 3,000,000 shares (the
“Shares”) of the Company’s common stock, $.001 par value per share (the “Common
Stock”), for an aggregate purchase price of Nine Hundred Thirty Thousand Dollars
($930,000) (the “Purchase Price”); and
 
WHEREAS, the Buyer desires to purchase the Shares from the Company, and the
Company desires to sell the Shares to the Buyer, on the terms and conditions set
forth below.
 
NOW, THEREFORE, in consideration of the promises, mutual representations and
warranties hereinafter set forth, the parties hereto intending to be legally
bound hereby, do agree as follows:


I.  PURCHASE AND SALE OF SHARES
 
1.1   Common Stock. Subject to the terms and conditions herein stated, the
Company hereby agrees to sell, issue and deliver to the Buyer, and the Buyer
agrees to purchase from the Company, the Shares at a price equal to $0.31 per
share of Common Stock.
 
1.2   Closing. The closing (the “Closing”) of the transaction contemplated
hereby is taking place simultaneously with the execution and delivery of this
Agreement or such other place, date and time as may be mutually agreed upon by
the parties hereto (the “Closing Date”). At the Closing, the parties shall make
the following deliveries to each other:
 
(a)   The Buyer shall pay the Purchase Price to the Company in immediately
available funds by wire transfer or certified check to an account designated by
the Company or otherwise in accordance with its written instructions; and
 
(b)   The Company shall deliver to the Buyer a certificate registered in the
name of the Buyer, representing the Shares, receipt of which is acknowledged by
the Buyer.
 

--------------------------------------------------------------------------------


II.  REPRESENTATIONS BY THE BUYER
 
The Buyer represents and warrants to the Company as follows:
 
2.1   Execution. The execution, delivery and performance of this Agreement by
the Buyer has been duly approved by the Board of Directors or any body
performing a similar function, of the Buyer, and all other actions required to
authorize and effect the purchase of the Shares have been taken.
 
2.2   Binding Obligations. This Agreement constitutes a valid and binding
obligation of the Buyer, enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application referring to or affecting enforcement of
creditors’ rights and general principles of equity.
 
2.3   Non-Contravention. Neither the execution and delivery of this Agreement
nor the purchase of Shares by the Buyer shall, result in a material violation
of, or constitute a material default under its Certificate of Incorporation or
By-Laws (or similar document), in the performance or observance of any material
obligations, agreements, covenants or conditions contained in any debenture,
note or other evidence of indebtedness or in any material contract, indenture,
mortgage, loan agreement, lease, joint venture or other agreement or instrument
to which the Buyer is a party or by which its properties may be bound or in
violation of any material order, rule, regulation, writ, injunction, or decree
of any domestic government, governmental instrumentality or court.
 
2.4   No Public Sale or Distribution. The Buyer is acquiring the Shares for its
own account for investment purposes only and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the Securities Act of 1933, as
amended (the “1933 Act); provided, however, that by making the representations
herein, the Buyer does not agree to hold any of the Shares for any minimum or
other specific term and reserves the right to dispose of the Shares at any time
in accordance with or pursuant to a registration statement or an exemption under
the 1933 Act. The Buyer is acquiring the securities hereunder in the ordinary
course of its business. The Buyer presently does not have any agreement or
understanding, directly or indirectly, with any person to distribute any of the
Shares.
 
2.5   Accredited Investor Status. The Buyer is an "accredited investor" as that
term is defined in Rule 501(a) of Regulation D.
 
2.6   Reliance on Exemptions. The Buyer understands that the Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Buyer's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Shares.
 
2.7   Information. The Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Shares which have been
requested by the Buyer. The Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company and its officers. Neither such
inquiries nor any other due diligence investigations conducted by the Buyer or
its advisors, if any, or its representatives shall modify, amend or affect the
Buyer's right to rely on the Company's representations and warranties contained
herein.
 
2

--------------------------------------------------------------------------------


2.8   No Governmental Review. The Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.
 
2.9   Transfer or Resale. The Buyer understands that the Shares have not been
and are not being registered under the 1933 Act, or any state securities laws,
and may not be offered for sale, sold, assigned or transferred unless (i)
subsequently registered there under, (ii) the Buyer shall have delivered to the
Company an opinion of counsel, in a generally acceptable form, to the effect
that such Shares to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (iii) the Buyer
shall have satisfied the requirements of Rule 144(k) promulgated under the 1933
Act, as amended (or a successor rule thereto). The Shares may be pledged in
connection with a bona fide margin account or other loan or financing
arrangement secured by the Shares and such pledge of Shares shall not be deemed
to be a transfer, sale or assignment of the Shares hereunder, and no Buyer
effecting a pledge of Shares shall be required to provide the Company with any
notice thereof or otherwise make any delivery to the Company pursuant to this
Agreement or any other agreements entered into by the parties hereto in
connection with the transaction contemplated by this agreement, including,
without limitation, this Section 2.9; provided, that in order to make any sale,
transfer or assignment of Shares, the Buyer and its pledge makes such
disposition in accordance with or pursuant to a registration statement or an
exemption under the 1933 Act.
 
2.10   Legends. The Buyer consents to the placement of a legend on any
certificate or other document evidencing the Shares, stating that they have not
been registered under the Securities Act and setting forth or referring to the
restrictions on transferability and sale thereof. The Buyer is aware that the
Company may make a stop order notation in its appropriate records with respect
to the restrictions on the transferability of such Shares.
 
2.11   Organization. The Buyer is validly existing and in good standing under
the laws of the jurisdiction of its organization, and has the requisite power
and authorization to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.
 
2.12   Authorization; Validity; Enforcement. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Buyer and
constitutes the legal, valid and binding obligations of the Buyer enforceable
against the Buyer in accordance with its respective terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application referring to or affecting enforcement of creditors’ rights
and general principles of equity.
 
2.13   Placement Agent. No broker's, finder’s or placement agent fees or
commission will be payable to any Person retained by, or on behalf of, the
Buyers with respect to the transactions contemplated herein.
 
2.14   No Other Representations. Except as set forth herein, no representations
(oral or written) have been made to the Buyer, or any representative, by the
Company or by any of its officers, directors, agents or employees, nor anyone
else on their behalf, concerning among others, the future profitability of the
Company, the future performance of the Common Stock or the Buyer’s investment in
the Company.
 
3

--------------------------------------------------------------------------------


III.  REPRESENTATIONS BY THE COMPANY
 
The Company represents and warrants to the Buyer as follows:
 
3.1   Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
the corporate power to conduct its current business and the business which it
proposes to conduct.
 
3.2   Execution. The execution, delivery and performance of this Agreement by
the Company has been duly approved by the Board of Directors of the Company and
all other actions required to authorize and effect the offer, sale and issuance
of the Shares have been taken.
 
3.3   Binding Obligations. This Agreement constitutes a valid and binding
obligation of the Company, enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application referring to or affecting enforcement of
creditors’ rights and general principles of equity.
 
3.4   Capitalization. The authorized capital stock of the Company consists of
300,000,000 shares of Common Stock and 50,000,000 million shares of preferred
stock, $.001 par value (the “Preferred Stock”). As of July 31, 2006, 92,488,000
shares of the Company’s Common Stock and no shares of the Company’s Preferred
Stock were issued and outstanding. In addition, at that date, there were no
warrants and no options outstanding for the purchase of shares of Common Stock.
 
3.5   Issuance of Shares. The Shares are duly authorized and, upon issuance in
accordance with the terms hereof, shall be validly issued, free from all taxes,
liens and charges with respect to the issue thereof. Assuming the accuracy of
each of the representations and warranties of the Buyer contained in Section 2,
the issuance by the Company of the securities is exempt from registration under
the 1933 Act.
 
3.6   Non-Contravention. Neither the execution and delivery of this Agreement
nor the issuance of the Shares by the Company shall, result in a material
violation of, or constitute a material default under its Articles of
Incorporation or By-Laws, in the performance or observance of any material
obligations, agreements, covenants or conditions contained in any debenture,
note or other evidence of indebtedness or in any material contract, indenture,
mortgage, loan agreement, lease, joint venture or other agreement or instrument
to which the Company is a party or by which its properties may be bound or in
violation of any material order, rule, regulation, writ, injunction, or decree
of any domestic government, governmental instrumentality or court.
 
4

--------------------------------------------------------------------------------


IV.  MISCELLANEOUS
 
4.1   Survival. The representations and warranties made in Articles II and III
herein shall survive the Closing for a period of one (1) year.
 
4.2   Amendment. This Agreement shall not be changed, modified or amended except
by a writing signed by the parties to be charged, and this Agreement may not be
discharged except by performance in accordance with its terms or by a writing
signed by the party to be charged. This Agreement and the documents delivered in
connection herewith sets forth the entire agreement and understanding between
the parties as to the subject matter thereof and merges and supersedes all prior
discussions, agreements and understandings of any and every nature between them.
 
4.3   Binding. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and to their respective heirs, legal representatives,
successors and assigns.
 
4.4   Governing Law; Jurisdiction. Notwithstanding the place where this
Agreement may be executed by any of the parties hereto, the parties expressly
agree that all the terms and provisions hereof shall be construed in accordance
with and governed by the laws of the State of New York, without giving effect to
any choice of law or conflicts of law provision.
 
4.5   Severability. The holding of any provision of this Agreement to be invalid
or unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.
 
4.6   Waiver. It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.
 
4.7   Further Assurances. The parties agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Agreement.
 
4.8   Notice. Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by recognized overnight courier or registered
or certified mail, return receipt requested, or delivered by hand against
written receipt there for, addressed to the address set forth below (or to such
other address as the party shall have furnished in accordance with the
provisions of this Section):
 
5

--------------------------------------------------------------------------------


If to the Company:
 
Telecom Communications, Inc.
9/F., Beijing Business World
56 Dongxinglong Avenue
CW District, Beijing, China 100062
Telephone: (86) 10 6702 6968
Facsimile: (86) 10 6702 5598
Attention: Tim Chen, Chief Executive Officer


with a copy (which shall not constitute notice) to:
 
Kirkpatrick & Lockhart Nicholson Graham LLP
599 Lexington Avenue
New York, New York 10022
Gen:212.536.3900
Fax:212.536.3901
Attn: Robert S. Matlin, Esq.


If to the Buyer:
 
Free Productions Limited
Suite 2413 Shell Tower, Times Square,
Causeway Bay, Hong Kong
Telephone: 852ó3690 2938
Facsimile: 852ó3690 2938
Attention: Wendy Cai , CEO
 




Notices shall be deemed to have been given on the date of mailing, except for
notices of change of address, which shall be deemed to have been given when
received.
 
4.9   Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile, each of which shall be deemed an original, but all of
which shall together constitute one and the same instrument.
 

 
Remainder of Page Intentionally Left Blank
 
6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth below.
 


Dated: August 12, 2006.

        FREE PRODUCTIONS LIMITED  
   
   
    By:   /s/ Wendy Cai  

--------------------------------------------------------------------------------

Name: Wendy Cai   Title: CEO

            TELECOM COMMUNICATIONS, INC.    
   
   
    By:   /s/ Tim Chen  

--------------------------------------------------------------------------------

Name: Tim Chen   Title: Chief Executive Officer



 
 
7

--------------------------------------------------------------------------------





 


 